Citation Nr: 1040447	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to 
June 6, 2006, and a disability rating higher than 20 percent for 
degenerative disc disease (DDD), L5-S1, postoperative disc 
arthroplasty since June 6, 2006. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran had active military service from January 1977 to 
March 1986.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a July 2009 decision, the Board remanded this issue for 
additional development.

As the appeal involves a request for a higher initial rating 
following the grant of service connection for DDD, L5-S1, 
postoperative disc arthroplasty, the Board has characterized this 
matter in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-connected 
disability).  Further, while the RO has assigned a higher initial 
rating for the Veteran's low back disability during the pendency 
of this appeal, as a higher rating is available, and the Veteran 
is presumed to seek the maximum available benefit, the claim for 
an initial higher rating remains viable on appeal.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  He initially disagreed with 
the 10 percent rating assigned, so the issue has been 
recharacterized as set forth on the title page. 


FINDING OF FACT

From June 7, 2005, the Veteran's DDD L5-S1, postoperative disc 
arthroplasty has been manifested by limitation of motion with 
flare-ups that more nearly approximates limitation of forward 
flexion to less than 60 degrees.  No more significant limitation 
is shown, there is no ankylosis of the spine, and flexion of the 
thoracolumbar spine is not limited to 30 degrees or less.




CONCLUSION OF LAW

With resolution of reasonable doubt, the criteria for an initial 
evaluation or 20 percent, but no more, for DDD L5-S1, 
postoperative disc arthroplasty from June 7, 2005 have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide. Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, in a July 2005 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  The March 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the July 2005 letter.

An April 2007 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After issuance 
of the April 2007 letter, and opportunity for the Veteran to 
respond, the August 2010 supplemental statement of the case 
reflects readjudication of the claim.  Hence, the Veteran is not 
shown to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's September 2005 and December 2009 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by the Veteran's representative on his behalf.  The 
Board finds that no additional RO action to further develop the 
record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10. 
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Veteran's disability is evaluated under the rating code for 
degenerative arthritis of the spine.  This disability is 
evaluated under the General Formula for Diseases and Injuries of 
the Spine.

Under the general rating criteria for disabilities of the spine, 
a 10 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

An evaluation of 30 percent is assigned when unless there is 
forward flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.

An evaluation of 40 or greater requires unfavorable ankylosis of 
the entire cervical spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis is a condition with which the entire thoracolumbar 
spine is fixed in flexion or extension, resulting in several 
symptoms described in Note 5 of the general formula for diseases 
and injuries of the spine.  38 C.F.R. § 4.71a, Code 5242.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 
4.40 state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in parts 
of the system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Factual Background and Analysis

The Veteran underwent an Independent Medical Evaluation for his 
employer in September 2004.  The Veteran presented with 
complaints of stiffness and moderate pain in his back.  He could 
not stand for a prolonged period of time.  Previous radiation 
down his leg had resolved and he was very happy with his surgery.  
The Veteran ambulated with a normal gait and had good heel and 
toe walking.  On examination, normal thoracic hyphosis was 
present and there was no evidence of pitting edema bilaterally.  
There was mild tenderness to the lumbar spine.  No muscle spasm 
was noted.  Range of motion demonstrated flexion where the 
fingertips reached to 10 inches from the floor, extension from 0 
to 20 degrees, right side bending from 0 to 25 degrees and left 
side bending from 0 to 25 degrees.  Sensory examination was 
normal.  The diagnosis was severe disk disease at the L5-S1 
level, status post artificial disk replacement.  The physician 
concluded that the Veteran was certainly capable of gainful 
employment.

The Veteran underwent a VA examination in September 2005.  The 
examiner noted that after service the Veteran was employed by the 
Sheriff which involved him getting in and out of his squad car.  
This caused him to experience worsening back pain with sciatic 
symptoms of shooting pain down the back of his left leg.  
Physical therapy and epidural steroid injections provided relief 
and then he underwent L5-S1 replacement surgery.  The examiner 
noted that "nowadays his symptoms are basically gone".  He had 
some stiffness and some pain in his back but the shooting pain 
down his leg and the majority of his back pain were gone.  He was 
unable to return to employment with the Sheriff because of the 
physical demands of the job.  He was able to walk as far as he 
wanted to but could not run.  He had a back brace but did not 
wear it very often.  He had not been incapacitated.  Examination 
of the back was normal.  Palpitation revealed no focal tenderness 
to palpitation in the spine.  Range of motion revealed forward 
flexion to 90 degrees, extension to 30 degrees, side to side 
bending to 30 degrees and side to side rotation to 30 degrees.  
There was no limitation on the range of motion secondary to pain, 
weakness, fatigability, lack of endurance or lack of 
incoordination.  However, with flare-ups, the range of motion was 
decreased secondary to pain.  Strength was 5/5 and sensation was 
normal bilaterally.  X-rays of the lumbar spine showed evidence 
of a successful and well placed L5-S1 disc arthroplasty.  The 
diagnosis was severe degenerative disc disease at L5-S1 status 
post successful L5-S1 disc arthroplasty.  The Veteran was unable 
to work at his previous job due to the high physical demands.

The Veteran underwent a private orthopedic evaluation in June 
2006.  The Veteran reported that his disc replacement surgery 
relieved him of his radiating sciatica into the left leg.  
However, he still experienced pain his back radiating through the 
buttocks and into the upper thighs and mechanical back pain with 
repetitive significant activity.  Range of motion demonstrated 
flexion from 0 to 70 degrees, extension from 0 to 20 degrees, 
bilateral side bending from 0 to 25 degrees and bilateral 
rotation from 0 to 40 degrees.  A mild neurological abnormality 
was noted.  Diffuse tenderness was present in the lower back.  
The diagnosis was chronic traumatic disc protrusion and 
herniation at the L5-S1 level of the lumbar spine with radiating 
left leg sciatica, status post disc replacement surgery.

A June 2007 X-ray of the lumbar spine demonstrated post-surgical 
changes at L5-S1.

The Veteran underwent a VA examination in December 2009.  The 
examiner noted that the Veteran was medically retired with no 
usual employment.  The Veteran reported pain in his lower back 
and buttocks.  He had constant pain and stiffness.  He could not 
walk long distances.  He uses no assistive devices.  He 
occasionally saw a chiropractor which helped.  He denied any 
radiation or any bowel or bladder symptoms.  He had no 
incapacitating episodes.  Examination showed no focal tenderness 
to palpitation and grossly normal alignment.  Range of motion 
showed forward flexion from 0 to 70 degrees with pain at the 
extreme of motion; extension from 0 to 20 degrees with pain at 
the extreme of motion; left and right lateral bending from 0 to 
20 degrees with pain at the extreme of motion; and right and left 
lateral rotation from 0 to 20 degrees with pain at the extreme of 
motion.  The range of motion was not limited by weakness, 
incoordination, fatigability or lack of endurance after 
repetitions or flares.  The diagnosis was degenerative disease of 
the spine status post artificial disc placement.

The Board finds that the criteria for an evaluation of 20 
percent, but no more, were met for the entire appeal period.  The 
Board acknowledges that for the period prior to June 6, 2006, the 
September 2004 Independent Medical Evaluation and September 2005 
VA examination did not reveal flexion limited to less than 90 
degrees, and there is no indication of additional limitation upon 
repetitive motion.  However, the September 2005 VA examiner also 
noted that with flare-ups, the Veteran's range of motion was 
decreased secondary to pain.  Considering the additional 
functional impairment due to pain during flare-ups, the Board 
finds that the limitation of motion of the Veteran's lumbar spine 
most nearly approximates the next higher rating, which warrants a 
20 percent rating for the entire period.

The Board has also considered the statements of the Veteran 
regarding the severity of this disability.  However, there is no 
objective medical evidence of limitation of motion of the lumbar 
spine that more nearly approximates limitation to 30 degrees or 
less or ankylosis of the spine.  Accordingly, a disability rating 
of 20 percent, and no higher, is warranted.  There is no 
ankylosis, gait alteration, or neurological findings.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but has 
found none.  In particular, the Board notes that the record does 
not show that the Veteran has experienced any incapacitating 
episodes requiring bed rest prescribed by a physician.  In 
addition, the record does not confirm that he has experienced any 
significant neurological impairment in either lower extremity as 
a result of the disability.  While the private orthopedic 
evaluation in June 2006 noted a mild neurological abnormality, at 
his December 2009 VA examination, the Veteran denied any 
radiation symptoms.  Additionally, neurologic testing of the 
lower extremities during the September 2005VA examination 
revealed that motor and sensory function were both within normal 
limits.  Moreover, neither of the VA examiners found evidence of 
symptomatic intervertebral disc syndrome.

Consideration has been given to assigning staged ratings; 
however, at no time during the period on appeal has the 
disability warranted more than a 20 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999). 

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that he meets the criteria for an 
initial rating of 20 percent, but no more, is appropriate for the 
entire appeal period.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's low back disability is appropriately contemplated 
by the rating schedule.  Indeed, higher evaluations are 
available, but the criteria for such evaluations have not been 
met.  Therefore, referral for consideration of an extraschedular 
evaluation is not warranted here.  Thun.  



ORDER

Entitlement to an initial 20 percent evaluation, but no more, for 
DDD L5-S1, postoperative disc arthroplasty, from June 7, 2005, is 
granted, subject to the law and regulations governing the award 
of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


